Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 26, 2018

                                           No. 04-17-00333-CV

                                   IN RE Maria Cecilia MARTINEZ

                                     Original Mandamus Proceeding 1

                                                  ORDER


Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Irene Rios, Justice

         On January 8, 2018, relator filed a petition for writ of mandamus challenging orders
issued on January 26, 2017, and on May 22, 2017, by the County Court at Law of Starr County,
Texas. Relator also filed an emergency motion for stay. On January 8, 2018, this court issued an
order staying all proceedings in the trial court and requesting a response. Real parties in interest
filed a response.

        The court has considered the pleadings filed by the parties, the record, and the relevant
law, and is of the opinion relator is not entitled to relief as to the May 22, 2017 order because
that order is now moot based on the trial court’s January 9, 2018 Amended Order Denying Plea
to the Jurisdiction, nor is relator entitled to mandamus relief as to the trial court’s denial of
relator’s plea to the jurisdiction or the January 26, 2017 order. Accordingly, the petition for writ
of mandamus is DENIED.

           The stay issued by this court on January 8, 2018 is hereby LIFTED.


           It is so ORDERED on January 26, 2018.



                                                            _________________________________
                                                            Irene Rios, Justice




1
 This proceeding arises out of Cause No. PR-06-004, styled In the Estate of Ignacia G. Gutierrez, pending in the
County Court at Law, Starr County, Texas, the Honorable Romero Molina presiding.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court